Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art references found are Negi et al., Zou et al., Wu.
  	Negi et al. disclose techniques for facial spoofing detection in image based biometrics are described herein.  A marker may be created for a representation of a face in a first plurality of images of a sequence of images.  The marker corresponds to a facial feature of the face.
 	Zou et al. disclose systems and methods for facial liveness detection including detecting facial landmarks of the face in the image and performing authentication based on the facial liveness determination.
	Wu discloses system and method for liveness detection using facial landmarks.
 	Independent claim 1 is distinguishable from the prior art in that it requires features “performing one or more analyses on the foreground object using a computing system, the analyses selected from the group consisting of foreground contour analysis, facial landmark orientation analysis, and skeletal analysis; and responsive to the performing, determining whether the foreground object represents an attempt to spoof a process to authenticate an individual as an authorized individual”.
 	The remaining claims require similar above features.   None of the prior art whether taken singly or in combination discloses the combination of such features.  The primary reason for the allowance of the claims is the inclusion of such features in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668